DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 12/10/2020.
Claims 1-18 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “the wash basket and uppermost distal end of the agitator” in line 3 should read “the wash basket and the uppermost distal end of the agitator” for proper antecedent basis.
Claim 5 recites “a top surface of lid” in line 2 should read “a top surface of the lid” for proper antecedent basis.
Claim 12 recites “into the interior fluid channel of the agitator”.  There is insufficient antecedent basis for this limitation in the claim.   First, the claim is to the wash basket assembly so the agitator is simply an intended use and Applicant has not defined the agitator within the preamble.  Examiner suggests Applicant define “an agitator having an interior fluid channel for the flow of fluid through the center of the agitator towards a bottom of the wash tub” and define “a drain positioned near the agitator for allowing fluid to flow out of the wash basket into the interior fluid channel of the agitator”.

Allowable Subject Matter
Claims 1-2, 4, and 6-11 are allowed.
Claims 3, 5 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 1, the primary reason for allowance is because although draining of liquids from auxiliary or removable wash baskets mounted on agitators is known, as shown by US 4637230 A, 20190177899 A1 and US 20190017215, and US 4637230 A further shows a drainage valve for draining a removable basket, the prior art of record does not teach, suggest or motivate the combination of an agitator rotatably mounted within the wash drum and extending into the wash chamber, the agitator defining an interior fluid channel for the flow of fluid towards a bottom of the wash tub; a wash basket assembly comprising: a wash basket removably positioned upon the agitator and defining a wash compartment configured for receiving articles for washing, the wash basket defining a drain connectable with the interior fluid channel of the agitator for draining fluid from the wash basket; a valve for selectively controlling the flow of water from the wash compartment through the drain of the wash basket and into the interior fluid channel of the agitator; and a lid removably positioned on the wash basket and configured for enclosing the wash compartment, the lid defining at least one opening for passage of fluid into the wash compartment of the wash basket, in the context of claim 1.
Similarly, claim 12 recites similar subject matter and is allowable for the same reason, subject to clarifications to provide functional structure to overcome intended use arguments of the agitator with respect to the drain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 3481162 A  note flow of fluid through agitator into upper basket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711